Fourth Court of Appeals
                                San Antonio, Texas
                                      October 14, 2020

                                    No. 04-20-00051-CV

                               MEDFINMANAGER, LLC,
                                     Appellant

                                             v.

                                       John SALAS,
                                         Appellee

                 From the 407th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2019-CI-22706
                        Honorable Karen H. Pozza, Judge Presiding


                                      ORDER

       Appellant’s reply brief is currently due October 15, 2020. On October 13, 2020,
appellant filed a motion requesting a fifteen-day extension of time. After consideration, we
GRANT the motion and ORDER appellant to file its reply brief by October 30, 2020.



                                                  _________________________________
                                                  Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of October, 2020.



                                                  ___________________________________
                                                  MICHAEL A. CRUZ, Clerk of Court